DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claimed conditions depend on unspecified factors such as voltage applied, amount of aerosol material, nature of aerosol material, etc. such that one skilled in the art would be unable to determine if a given aerosol generating apparatus meets the limitation of “the resistance value is closer to the largest value of values with which the second condition is satisfied than to the smallest value of values with which the first condition is satisfied” or “resistance values of the resistor and the adjustment resistor a first condition that a quantity of the aerosol generated by the load during a feeding period for which power is supplied from the power source to the load is not larger than a threshold value, and the resistor has a resistance value that is set such that responsiveness of a change in the measurement value to a change in a temperature of the resistance value belongs to a prescribed range”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flick (US 2013/0319435). 
Regarding claims 1, 2, 7, and 18, Flick teaches an aerosol generating apparatus comprising: a power source [0040]; a load configured to have a resistance value that varies according to a temperature and generate an aerosol by atomizing an aerosol source or heating a flavor source when supplied with power from the power source [0022-0023]; a sensor configured to include a resistor connected in series to the load and output a measurement value that is a current value of a current flowing through the resistor or a voltage value of a voltage applied to the resistor; and circuitry configured to control power supply from the power source to the load and receive output from the sensor, wherein the resistor has a resistance value that is set such that responsiveness of a change in the measurement value to a change in a temperature of the resistance value belongs to a prescribed range, wherein the resistor has a resistance value that satisfies a second condition that the circuitry can detect a change in a remaining quantity of the aerosol source or the flavor source based on the measurement value [0086-0093].
Regarding claims 8-13, as “resistance value” and “prescribed quantity” are not specifically defined by the claims, Flick is interpreted as reading on the instant limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Flick as applied to claim 2 above, and further in view of Novak (US 2014/0253144). 
Flick does not teach the resistor has a resistance value such that a quantity of the aerosol generated by the load during a feeding period for which power is supplied from the power source to the resistor is not larger than a threshold value. Novak teaches an electronic smoking article wherein similar to the feeding period, there is a “low power pulse” that is insufficient to initiate heating by the heating element [0066-0067]. In other words, the threshold value is set such that the aerosol is not emitted from the mouthpiece end during this period, energy supplied to the load is not used for heat of evaporation of the aerosol source or the flavor source, and aerosol is not generated as a result of heat being generated by the load. It would have been obvious to one of ordinary skill in the art to apply this configuration to the apparatus of Flick, i.e. such that the resistance value satisfies the first condition, to prevent heating or aerosol generating during the feeding period. Novak further teaches a feed circuit configured to electrically connect the power source to the load and include a first power supply path for supplying power to the load not via the sensor and a second power supply path for supplying power to the load via the sensor [Fig. 2; 0064], which would have been obvious to of ordinary skill in the art to apply to Flick for bypassing the sensor during heating.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Flick and Novak as applied to claim 16 above, and further in view of Sur (US 2017/0112195). 
Modified Flick teaches the feed circuit includes: a first node that is connected to the power source and from which the feed circuit branches into the first power supply path and the second power supply path; a second node that is provided downstream of the first node and at which the first power supply path and the second power supply path merge with each other [Novak Fig. 2, 0064]. A linear regulator is not disclosed. Sur teaches an aerosol device comprising a linear regulator to maintain a constant voltage level. It would have been obvious to one of ordinary skill in the art to configure the apparatus of modified Flick such that a linear regulator that is provided between the first node and the sensor on the second power supply path regulator to maintain a constant voltage level [0005].  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Flick as applied to claim 1 above, and further in view of Reevell (US 2017/0135405). 
Flick does not teach a resistance value of the resistor is larger than a resistance value of the load. However, this configuration is known in the art as taught by Reevell [0009, 0012, 0015] and would have been obvious to one of ordinary skill in the art to apply to the apparatus of Flick to produce measurable differences in resistance when customized.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747